In the original opinion filed in this matter on February 20, 1945, the Court directed the issuance of a writ of mandamus requiring defendant State highway commissioner to re-employ plaintiff Andrew S. Coleman, and to reinstate him in the State ferry service and place his name on the payroll of the State highway department as of October 19, 1943, as ordered by the State civil service commission.
In that opinion a majority of the Court subscribed to the statement that: *Page 697 
"The facts in the instant case are not disputed and the issue is simple. Plaintiff properly refused to permit or acquiesce in the misuse of State property, i.e., the improper operation of the `City of Petoskey'. It is unfortunate that the record does not contain any of the testimony taken before the commission, which would have been of material aid to the Court."
The opinion further states:
"The order of the civil service commission in the instant case is supported by the record, and in such instances we should not and do not weigh the testimony. The commission has not erroneously construed its own rules."
Upon application of the defendant a rehearing was granted for the purpose of ascertaining whether the cause should be remanded to the civil service commission in order that a transcript of the testimony might be returned, and failing that, whether a new hearing should be ordered.
After considering the matter upon rehearing, the Court is of the opinion that such course should be pursued. The cause is remanded to the State civil service commission for the purpose of returning to this Court, in detail, the testimony upon which the commission based its order; and in the event such testimony cannot be furnished, the commission is then directed to set aside its former order, consider the matter de novo, and preserve the testimony so that the order then entered may be reviewed at the instance of either party, upon proper application to and order from this Court.
STARR, C.J., and NORTH, WIEST, BUTZEL, SHARPE, BOYLES, and REID, JJ., concurred. *Page 698